Filed 11/25/20 P. v. Hall CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


THE PEOPLE,                                                B297868

         Plaintiff and                                     (Los Angeles County
         Respondent,                                       Super. Ct. No. A452611)

         v.

CHARLES HALL,

         Defendant and
         Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Michael A. Cowell, Judge. Affirmed.
      Barbara A. Smith, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Idan Ivri and Rene Judkiewicz, Deputy
Attorneys General, for Plaintiff and Respondent.
                 ____________________________
       Charles Hall appeals from a trial court order denying a
petition for resentencing under Penal Code section 1170.95.1 We
will affirm the trial court’s order.

                           BACKGROUND
       A jury convicted Hall and Paris Dixon, Jr., of the August 4,
1981 murder of Adolph Clarke in connection with their robbery
and burglary of his home. (People v. Hall (1984) 157 Cal.App.3d
538, 541-542 (Hall I).) We affirmed the judgment. (Id. at p. 547.)
       Hall petitioned the trial court for resentencing under
section 1170.95. The Los Angeles County District Attorney’s
Office filed initial and supplemental oppositions to Hall’s petition
for resentencing. At a hearing on March 11, 2019, the trial court
denied Hall’s petition. The trial court stated that it was denying
the petition because “in the commission of this offense, the
defendant, even if not the actual killer, was a major participant
in the underl[ying] felony and acted with reckless indifference to
human life.” The trial court also stated that it “recall[ed] this
case well. It was back I believe in 1981. It was the first time I
had a trial before me where the People were seeking the death
penalty. [¶] The defendant, along with Fred Taylor and [Paris]
Dixon, co-defendants, attacked [Adolph Clarke] . . . , an 87-year-
old apartment manager because they believed he had money. All
he had was a box of coins. [¶] He was beaten up. He was
hogtied. His back was broken, snapped. And . . . Mr. Hall was a
participant in the burglary and in the murder. [¶] The petition
is denied.”
       Hall filed a timely notice of appeal.


      1   Further statutory references are to the Penal Code.




                                  2
                            DISCUSSION
       Hall contends that the trial court improperly relied on
personal recollections of the trial and the People’s opposition
papers to reach the conclusions upon which it based its denial of
Hall’s petition. According to Hall, that error requires us to
reverse the trial court’s order and remand for the trial court to
determine whether the record of conviction shows ineligibility for
relief under section 1170.95. The People argue that there was no
error, rather that the jury was required by the jury instructions
to find that Hall aided and abetted in Clarke’s murder, which
makes Hall ineligible for relief under section 1170.95 as a matter
of law. (See People v. Lewis (2020) 43 Cal.App.5th 1128, 1139-
1140, review granted Mar. 18, 2020, S260598.) The People
contend that even if the trial court improperly considered its own
recollection of the trial at the initial phase of the section 1170.95
process, the error is harmless because Hall’s ineligibility for relief
appears on the face of the record of conviction and any error,
therefore, is harmless under People v. Watson (1956) 46 Cal.2d
818.
       Section 1170.95, subdivision (a) provides that “[a] person
convicted of felony murder or murder under a natural and
probable consequences theory may file a petition with the court
that sentenced the petitioner to have the petitioner’s murder
conviction vacated and to be resentenced on any remaining
counts when all of the following conditions apply: [¶] (1) A
complaint, information, or indictment was filed against the
petitioner that allowed the prosecution to proceed under a theory
of felony murder or murder under the natural and probable
consequences doctrine. [¶] (2) The petitioner was convicted of
first degree or second degree murder following a trial or accepted




                                  3
a plea offer in lieu of a trial at which the petitioner could be
convicted for first degree or second degree murder. [¶] (3) The
petitioner could not be convicted of first or second degree murder
because of changes to Section 188 or 189 made effective January
1, 2019.”
       The information against Hall alleged and the jury found
true the special circumstance on Hall’s murder charge “that the
killing occurred while [Hall] was engaged in the commission of a
robbery and burglary.” (Hall I, supra, 157 Cal.App.3d at p. 541.)
The trial court instructed the jury that “[t]o find that the special
circumstances referred to in these instructions as murder during
the commission or attempted commission of a robbery or burglary
are true, each of the following facts must be proved: [¶] 1. That
the murder was committed during the commission or attempted
commission of a robbery or burglary. [¶] 2. That the defendant,
whether or not the actual killer, intentionally aided, abetted or
assisted any actor in the commission of murder in the first
degree.” (Italics added.)
       The trial court also instructed the jury that “[o]ne who aids
and abets is not only guilty of the particular crime that to his
knowledge his confederates are contemplating committing, but he
is also liable for the natural and reasonable or probable
consequences of any act that he knowingly aided or encouraged.”
Hall contends that because the jury instructions also contained
this language regarding “natural and reasonable or probable
consequences,” that the jury may have based its guilty verdict on
a natural and probable consequences theory.
       We disagree with Hall’s contention. That the jury was
instructed generally about the natural and probable
consequences doctrine does not alter the fact that the jury was




                                 4
instructed specifically that to find true the special circumstance
allegation it must conclude that Hall aided, abetted, or assisted
“in the commission of murder in the first degree.” To reach its
verdict, the jury was required to—and did—conclude that Hall
directly aided and abetted in Clarke’s murder. Based on the
jury’s conclusions, Hall could still have been convicted of first
degree murder after amendments to sections 188 and 189
effective January 1, 2019. (See § 1170.95, subd. (a)(3).) Hall is
consequently ineligible for relief under section 1170.95 as a
matter of law. (See People v. Falcon (2020) ___ Cal.App.5th ___,
___ [2020 WL 6557542].)
       Because the record demonstrates that Hall is ineligible for
relief as a matter of law, we make no determination whether the
trial court erred by considering its own recollection of Hall’s trial.
It is not “reasonably probable that a result more favorable to
[Hall] would have been reached” had the alleged error not
occurred. (People v. Watson, supra, 46 Cal.2d at p. 836.) If the
trial court erred, its error was harmless.




                                  5
                          DISPOSITION
      The trial court’s order denying Hall’s petition for
resentencing is affirmed.
      NOT TO BE PUBLISHED



                                           CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             FEDERMAN, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                 6